Citation Nr: 1122696	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  08-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increase in an 80 percent rating for narcolepsy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1949 to December 1952 and from May 1954 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO rating decision that, in pertinent part, denied an increase in a 10 percent rating for narcolepsy.  A July2007 RO decision also continued the 10 percent rating for narcolepsy.  In September 2010, the Veteran testified at a Travel Board hearing at the RO.  In November 2010, the Board remanded this appeal for further development.  

An April 2011 RO decision increased the rating for the Veteran's service-connected narcolepsy to 80 percent, effective October 17, 2006.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the April 2007 RO decision (noted above) also, in pertinent part, denied service connection for a left knee disability and for a left shoulder disability.  The Veteran filed a notice of disagreement, as to those issues, in May 2007 and a statement of the case was issued in August 2007.  The record does not reflect that a timely substantive appeal has been submitted as to those issues.  Thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected narcolepsy is manifested by no more than an average of one major seizure in three months over the past year, or ten minor seizures weekly.  


CONCLUSION OF LAW

The criteria for a rating in excess of 80 percent for narcolepsy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.124a, Diagnostic Codes 8108, 8911 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In this case, in a November 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating for narcolepsy, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The case was last readjudicated in April 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; lay statements; articles submitted by the Veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions and hearing testimony; service treatment records; post-service private and VA treatment records; VA examination reports; lay statements; and articles submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Narcolepsy is rated as petit mal epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8108.  

Petit mal epilepsy is rated under the general rating formula for minor seizures.  Under that formula, a 10 percent rating is assigned when there is a confirmed diagnosis of epilepsy with a history of seizures.  When continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  A 20 percent rating requires at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  A 40 percent rating requires at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 major seizures weekly.  A 60 percent rating is requires averaging at least one major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating requires averaging at least one major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating requires averaging at least 1 major seizure per month over the last year.  

Note 1 provides that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note 2 provides that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911.  

To warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  As to frequency, competent consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.  

VA treatment records dated from November 2005 to May 2007 show treatment for disorders including narcolepsy.  

For example, a February 2006 VA treatment entry noted that the Veteran was seen for follow-up for his narcolepsy and that he was last seen in August 2004.  The Veteran reported that he continued largely as he did before and that he felt his current medication, methylphenidate (Ritalin), was adequate for his needs.  He questioned whether there was any better medication, but stated that he felt he was better off staying with the medication that he knew well.  The Veteran indicated that he had a single seizure in the postoperative period following a coronary artery bypass graft.  He stated that he was treated with medication for a period after the seizure, but that it had been discontinued without a seizure recurrence.  It was noted that there was no cataplexy or sleep paralysis.  

The examiner reported that the Veteran was alert and oriented with fluent speech and no cognitive deficits.  As to the Veteran's cranial nerves, it was noted that he had bilateral hearing aids and some problem with visual acuity, but that, otherwise, his cranial nerves II through XII were normal.  The examiner stated that there was no dysmetria or dysdiadochokinesis. The examiner reported that the Veteran had normal muscle strength, bulk, and tone, other than limited range of motion in his left shoulder.  It was noted that the Veteran had decreased sensation in a patchy pattern in his left leg and no focal deficits.  The examiner indicated that reflexes were present, normal, and symmetric.  The examiner reported that the Veteran walked with a cane with a wide base and that he favored his left leg.  The assessment included narcolepsy.  The examiner commented that the Veteran's narcolepsy was unchanged.  

An April 2006 VA treatment entry noted that the Veteran was seen for follow-up for his narcolepsy and that he was requesting a prescription refill.  It was reported that the Veteran was last seen in February 2006.  The Veteran indicated that he continued to feel essentially as before and that he felt his medication was adequate for his needs.  He questioned whether there was any better medication, but stated that he felt he was better off staying with the medication that he knew well.  It was noted that there was no cataplexy or sleep paralysis.  The examiner reported that the Veteran was alert and oriented with fluent speech and no cognitive deficits.  As to the Veteran's cranial nerves, the examiner indicated that he had bilateral hearing aids and some problem with visual acuity, but that, otherwise, cranial nerves II through XII were normal.  The examiner stated that the Veteran walked with a large gait favoring his left leg.  The assessment included narcolepsy.  The examiner commented that the Veteran's narcolepsy was unchanged.  

A May 2007 VA brain and spinal cord examination report noted that the Veteran reported a history of narcolepsy since he was in the service.  The Veteran indicated that he had suffered from narcolepsy for many years and that he was currently treated at a VA neurology clinic.  He stated that his narcolepsy symptoms were much improved.  It was noted that there was no history of any cataplexy or sleep paralysis.  The Veteran reported that he had a history of a seizure (partial complex type) following a coronary artery bypass surgery and that he was treated with Tegretol for a few years and that it was stopped.  He stated that he underwent a computed axial tomography study as well as electroencephalogram tests which were within normal limits.  The Veteran indicated that he used to be an appliances mechanic and that he was currently retired.  

The examiner reported that the Veteran was alert, oriented times three, and cooperative.  The examiner stated that the Veteran's speech was coherent and intact.  It was noted that the Veteran's head and neck were normocephalic and atraumatic, and that his neck movements were supple.  The examiner related that the Veteran had a possible subtle visual field defect in the right temporal region, and that, otherwise, his cranial nerves II through XII were intact.  The examiner indicated that the Veteran's motor strength was 5/5 and that his muscle tone and bulk were normal.  It was noted that deep tendon reflexes in the upper extremities were 2+ and symmetrical in the biceps and brachioradialis and 1+ and symmetrical in the triceps.  As to the lower extremities, the examiner reported that knee jerks were 2+ and symmetrical and ankle jerks were 1+ and symmetrical.  It was noted that the plantars were flexor.  The examiner indicated that the Veteran's finger to nose and heel to shin coordination were intact and that his gait was normal.  The examiner reported that the sensory evaluation showed that the Veteran was intact to pinprick and light touch sensation all over.  The diagnosis was narcolepsy.  The examiner commented that the Veteran was currently treated at a VA neurology clinic and a VA hospital and that he was quite stable.  

VA treatment records dated from July 2007 to August 2007 referred to continued treatment.  

A September 2007 lay statement from M. S. reported that she had witnessed several occasions during which the Veteran displayed sleepiness and partial paralysis.  She reported that the Veteran would invariably fall asleep in the midst of a conversation and that he would lose muscle tone and drop objects from his hands.  She further reported that she had seen the Veteran open a car door and fall asleep before he exited the car.  

An October 2007 lay statement from E. P. reported that he had known the Veteran for twenty-five years and that he had displayed many symptoms of narcolepsy.  He reported that the Veteran had a tendency of just falling asleep during conversations and that he would drop whatever was in his hands (glasses, books, tools, etc.).  He indicated that the Veteran's memory would "blank out" in a conversation and that he would have difficulty speaking.  

Private and VA treatment records dated in October 2007 referred to continued treatment.  

A February 2008 lay statement from N. V. indicated that she and her husband would find the Veteran asleep in his vehicle almost daily and that the Veteran would then awaken and then go into his house.  She stated that she had also witnessed the Veteran start to doze off while having a conversation, but that he would manage to pull himself back and stay awake.  

A VA treatment record dated in January 2010 also referred to continued treatment.  

At the September 2010 Board hearing, the Veteran testified that he would have periods of unconsciousness that would occur about every four to five hours.  He reported that the sleep attacks would not last long and that he would bring himself back.  He stated that he had fallen quite a few times due to attacks of cataplexy.  The Veteran reported that he retired from a company where he had worked for thirty years.  The Veteran's daughter reported that the Veteran would have periods of cataplexy when he was angry or excessively sleepy.  She stated that the Veteran could be sitting in the kitchen and just fall on the floor.  She indicated that such symptoms would often occur when the Veteran was in a heightened emotional state.  

The most recent December 2010 VA neurological examination report noted that the Veteran had a long history of narcolepsy and that he was treated with Ritalin in the past.  The Veteran reported that his symptoms had increased recently and that he required Nuvigill and Effexor with a limited response.  He stated that he could only sleep four hours at night before he would awaken and that he would usually stay awake for a few hours before he fell asleep again.  The Veteran indicated that the four hour cycles continued during the day.  He reported that he would have cataplexy three to four times a day and hypnogogic hallucinations one to two times a day.  It was noted that the Veteran denied that he had sleep paralysis.  The Veteran indicated that his narcolepsy had progressively worsened and that his response to treatment was poor to none.  He stated that he had no side effects from the current treatment.  

The examiner reported that the Veteran had normal mental status and that all his cranial nerves were intact.  The examiner indicated that the Veteran's cerebellar examination was normal and that there was no evidence of chorea.  It was noted that there were no carotid bruits and that the Veteran used a cane for ambulation.  The examiner reported that the Veteran was unable to work and that he needed to be constantly monitored due to his cataplexy.  It was noted that the Veteran was retired and that the specific cause was his narcolepsy.  The diagnosis was narcolepsy.  The examiner commented that the Veteran's condition had worsened since 2007 and that he had more episodes of cataplexy, hypnogogic hallucinations, and increased daytime somnolence which required a change in medication from Ritalin to Nuvigill and Effexor.  

Based on the medical evidence, the Board finds that the Veteran's service-connected narcolepsy is not more than 80 percent disabling.  The evidence fails to indicate that the Veteran's narcolepsy is manifested by averaging at least 1 major seizure per month over the last year as required for a 100 percent rating under Diagnostic Codes 8108 and 8911.  The most recent December 2010 VA neurological examination report noted that the Veteran indicated that that his symptoms had increased recently and that he required Nuvigill and Effexor with a limited response.  He stated that he could only sleep four hours at night before he would awaken and that he would usually stay awake for a few hours before he fell asleep again.  The Veteran indicated that the four hour cycles continued during the day.  He reported that he would have cataplexy three to four times a day and hypnogogic hallucinations one to two times a day.  It was noted that the Veteran denied that he had sleep paralysis.  The diagnosis was narcolepsy and the examiner commented that the Veteran's condition had worsened since 2007 and that he had more episodes of cataplexy, hypnogogic hallucinations, and increased daytime somnolence which required a change in medication from Ritalin to Nuvigill and Effexor.  

The Board notes that a prior May 2007 brain and spinal cord examination report indicated that Veteran reported that his symptoms of narcolepsy were much improved at that time.  It was noted that there was no history of any cataplexy or sleep paralysis.  The Veteran reported that he had a history of a seizure (partial complex type) following a coronary artery bypass surgery and that he was treated with Tegretol for a few years and that it was stopped.  The diagnosis was narcolepsy and the examiner commented that the Veteran was quite stable.  The Board observes that VA treatment reports dated in February 2006 and April 2006 both noted that the Veteran did not have cataplexy or sleep paralysis and that his narcolepsy was unchanged.  The Board observes that the evidence of record simply does not show symptomatology indicative of an average of at least 1 major seizure per month over the last year as required for a 100 percent rating.  Moreover, the Board notes that under the rating code narcolepsy is considered to be comparable to petit mal epilepsy (i.e., a minor seizure) rather than being comparable to a major seizure.  Therefore, the Board finds that the requirements for a rating in excess of 80 percent pursuant to Diagnostic Codes 8108 and 8911, are not met.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The Board notes the Veteran is currently retired after working as an appliance mechanic for many years.  The Board observes that a VA examiner, pursuant to a December 2010 VA neurological examination, indicated that the Veteran was unable to work and that he needed to be constantly monitored due to his cataplexy.  The examiner also noted that the Veteran retired due to his narcolepsy.  The Board notes, however, that the examiner did not specifically indicate that the Veteran was unable to work due to his narcolepsy alone.  

The Veteran has other non-service connected disability that may contribute to his occupational impairment.  The Board may not base a rating on nonservice-connected disability or advanced age.  The evidence does not specifically reflect that the Veteran's narcolepsy, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for an increase in an 80 percent rating for narcolepsy, the benefit-of-the-doubt rule does not apply, and that portion of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increase in an 80 percent rating for narcolepsy is denied.  


REMAND

The remaining issue on appeal is entitlement to TDIU.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

The Board notes that a December 2010 VA neurological examination related a diagnosis of narcolepsy.  The examiner commented that the Veteran needed to be monitored due to his cataplexy.  The examiner also indicated that the Veteran was unable to work.  The examiner further reported that Veteran was retired and the medical cause was his narcolepsy.  The Board finds, therefore, that the record raises the issue of a TDIU claim in this matter.  

The Board also finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to TDIU.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, adjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


